t c summary opinion united_states tax_court law offices of robert a cushman llc petitioner v commissioner of internal revenue respondent docket no 5218-10s filed date robert a cushman for petitioner frank w louis for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case this case is before the court on petitioner’ sec_2 request for judicial review of respondent’s determinations to sustain notices of intent to levy to collect employment_taxes and a failure to deposit penalty respondent sent petitioner two notices of determination the first for the tax period ending date and the second for the tax periods ending march and date the issues for decision are whether respondent correctly assessed employment_taxes for the fourth quarter of whether petitioner is liable for a failure to deposit penalty under sec_6656 for the second quarter of and whether respondent abused his discretion by conducting petitioner’s collection_due_process cdp hearing through correspondence and telephone calls and by denying petitioner’s request for an installment_agreement 2petitioner was represented by robert a cushman mr cushman mr cushman signed the petition as a member of the l l c 3at trial petitioner agreed that it owed the tax penalty and interest for the tax period ending date the court deems that issue conceded and that tax period will not be discussed further 4the only determination for the tax period ending date was a sec_6656 failure to deposit penalty some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner’s principal_place_of_business was in connecticut as a matter of convenience we will combine our findings and discussion herein applicable law we have jurisdiction under sec_6330 to review respondent’s determinations that the notices of intent to levy were proper and that respondent may proceed to collect by levy the secretary may not levy upon any property or any right to property of any taxpayer unless the secretary has notified such taxpayer in writing of the right to a hearing before the levy is made sec_6330 if the taxpayer requests a cdp hearing the hearing will be held before an impartial officer_or_employee of the internal_revenue_service irs office of appeals sec_6330 at the cdp hearing the taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and collection alternatives sec_6330 the taxpayer is expected to provide all relevant information 5the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n requested by the appeals_office including financial statements for consideration of the facts and issues involved in the cdp hearing sec_301_6330-1 proced admin regs a cdp hearing may consist of one or more written or oral communications between an appeals officer ao and the taxpayer sec_301_6330-1 q a-d6 proced admin regs see 115_tc_329 dinino v commissioner tcmemo_2009_284 the statute requires only that a taxpayer be given a reasonable chance to be heard before the issuance of a notice_of_determination roman v commissioner tcmemo_2004_ the taxpayer may not dispute the existence or amount of his underlying tax_liability unless he did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see 114_tc_604 if the underlying tax_liability is at issue the court will review the ao’s determination de novo sego v commissioner supra pincite where the validity of the underlying tax_liability is not properly placed at issue the court will review the determination for abuse_of_discretion see 114_tc_176 see also sego v commissioner supra pincite any other administrative determination regarding the proposed collection action will be reviewed for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir respondent’s determinations concern federal employment_taxes reported on form_941 employer’s quarterly federal tax_return and a failure to deposit penalty pursuant to sec_6656 petitioner did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability before the cdp hearing thus we review the determinations de novo in making a determination following a cdp hearing the ao must consider whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection with legitimate concerns that the collection action be no more intrusive than necessary sec_6330 fourth quarter of the amount at issue for the tax period ending date is the unpaid employment_tax liability from the first quarter of that was assessed for the fourth quarter of under combined annual wage reporting cawr cawr adjustments are appropriate when there is a discrepancy between an employer’s form_941 returns and the_amount_of_wages reported to the social_security administration at the end of the year in re howard indus inc bankr bankr s d ohio petitioner received a letter from respondent dated date explaining that there was a discrepancy between the form sec_941 filed with the irs and the_amount_of_wages reported to the social_security administration for petitioner’s only argument for the tax period ending date is that it paid the tax_liability in and that this issue was previously resolved by the court in docket no 27333-07s although petitioner disputes respondent’s assertion that the l l c has not paid the tax_liability due for the first quarter of mr cushman testified that he had no record of filing a tax_return or remitting a payment on petitioner’s behalf for the first quarter of respondent submitted into evidence form_4340 certificate of assessments payments and other specified matters for the first quarter of attached to form_4340 is form_3050 certification of lack of record certifying that respondent did not receive from petitioner a form_941 for the first quarter of respondent may rely on form_4340 for 6although the tax period at issue in the tax_court case included the fourth quarter of the first quarter of was not at issue in that case verification purposes see 118_tc_162 respondent also presented into evidence a form_4340 for the fourth quarter of the form shows that an additional tax was assessed on date after petitioner settled the issues in the aforementioned docketed_case the amount assessed dollar_figure is the amount that respondent determined petitioner owes for the first quarter of after submission into evidence of the forms petitioner reiterated that it already paid the tax_liability for the fourth quarter of and asserted that the first quarter of is not at issue in this proceeding the assessment of the tax owed for the first quarter of in the fourth quarter of was proper see in re howard indus inc supra petitioner has offered no viable argument that might suggest the assessment is improper therefore we sustain respondent’s determination with respect to the fourth quarter of second quarter of a penalty will be imposed upon any taxpayer who fails to deposit as required by title_26 the internal_revenue_code any amount of tax imposed by that title unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6656 see charlotte’s office boutique inc v 7all amounts are rounded to the nearest dollar commissioner 121_tc_89 affd 425_f3d_1203 9th cir a taxpayer can establish reasonable_cause by showing that ordinary business care and prudence were exercised sec_301_6651-1 and proced admin regs willful neglect results from a conscious decision or from reckless indifference 469_us_241 the taxpayer has the burden of proving reasonable_cause and the absence of willful neglect rule 116_tc_438 the applicable_percentage of the penalty will be percent of the underpayment if the failure is for more than days sec_6656 with respect to employment_taxes if the total amount due for a tax period is less than dollar_figure the tax is considered de_minimis and timely deposited if remitted with a timely filed return sec_31_6302-1t f i temporary employment_tax regs fed reg date respondent submitted into evidence a form_4340 for the second quarter of petitioner filed form_941 and remitted tax due of dollar_figure on date respondent assessed a failure to deposit penalty of dollar_figure on date petitioner argues that the amount that exceeds the de_minimis limit is in 8the regulations pertaining to a failure to deposit do not provide a definition of reasonable_cause however courts have used the reasonable_cause definition for additions to tax in failure to deposit penalty cases see eg univ of chi v 547_f3d_773 7th cir itself de_minimis and that it did not willfully neglect to make deposits mr cushman testified that he assumed that the firm’s paralegal would not work sufficient hours in the second quarter for the l l c to be required to make deposits of employment_taxes although petitioner’s form_941 was timely filed the tax due was more than dollar_figure therefore the de_minimis exception does not apply see sec_31_6302-1t f i temporary employment_tax regs supra mr cushman’s assumption about how many hours the firm’s paralegal would work does not show ordinary business care and prudence and does not rise to reasonable_cause petitioner was liable for dollar_figure of employment_taxes for the first quarter of and ordinary business care and prudence would dictate planning for its second quarter tax_liabilities from the outcome of the first quarter petitioner has not shown reasonable_cause for the failure to timely deposit employment_taxes for the second quarter of therefore we sustain respondent’s determination for the second quarter of petitioner’s cdp hearing and installment_agreement petitioner argues that it did not receive a cdp hearing and that a request for an installment_agreement was denied without consideration petitioner’s cdp hearing was held through telephone calls and correspondence see 115_tc_329 dinino v commissioner tcmemo_2009_284 sec_301_6330-1 q a-d6 proced admin regs most of the correspondence that is part of the cdp hearing record pertains to the tax period ending date during a telephone call on date the tax period ending date was also discussed petitioner was afforded a reasonable opportunity to be heard for each of the tax periods at issue see roman v commissioner tcmemo_2004_20 the irs is authorized to enter into written agreements with taxpayers for installment payments for any_tax due if the irs determines that such agreements will facilitate full or partial collection of such liabilities sec_6159 it is within the ao’s discretion to decide that petitioner’s tax debt can more readily be eliminated by levy than by an installment_agreement see 412_f3d_819 7th cir affg 123_tc_1 sec_301_6159-1 proced admin regs petitioner requested an installment_agreement and the ao informed petitioner that an installment_agreement was not an option because petitioner had not timely filed form sec_941 and there was doubt as to petitioner’s ability to timely file and pay employment_taxes in the future when asked what amount of its past due liabilities the l l c would be able to pay monthly mr cushman responded that he did not know because the firm was experiencing a decline in business the record does not include a form 433-b collection information statement for businesses petitioner did not offer any other collection alternatives therefore respondent did not abuse his discretion in denying petitioner’s request for an installment_agreement see goza v commissioner t c pincite see also sego v commissioner t c pincite conclusion on the basis of our findings stated above we sustain respondent’s determinations for the tax periods ending date and date we also find that there was no abuse_of_discretion in conducting petitioner’s cdp hearing through correspondence and telephone calls and no abuse_of_discretion in denying petitioner an installment_agreement we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
